On Rehearing.
In deference to request of counsel for appellants, the trial court filed conclusions of law and fact, although the cause was tried before a jury, which rendered a verdict for appellees in accordance with al peremptory instruction. In their motion for rehearing appellants vigorously insist that this court erred in failing to sustain various assignments of error directed against the correctness of such conclusions of the trial court.
We attach no importance whatever to such conclusions, and regard them as surplusage wholly. The statute contemplates the filing of such statements in cases tried before the court. The question presented to this court is the correctness of the trial court's action in giving a peremptory instruction for appellees, and, if this action was proper, it is unimportant to determine whether the trial court predicated its action upon correct or incorrect conclusions of law and fact.
Motion for rehearing is overruled.